DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/22/2021, 8/10/2021, 9/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyoshi et al., (US 6,549,169), hereinafter Matsuyoshi.

Regarding claim 1 Matsuyoshi discloses an antenna device comprising: a substantially-flat-plate-shaped dielectric substrate (e.g., Fig. 13, at 143); a metal base plate (e.g., Fig. 13, at 144) arranged on a first surface of the dielectric substrate; substantially-flat-plate-shaped first and second antenna elements (e.g., Fig. 13, at 141 and 142) arranged on a second surface of the dielectric substrate that is opposite to the first surface and on an opposite side of the dielectric substrate from the metal base plate so that a slit is formed (e.g., Fig. 13, between 141 and 142, see also Fig. 2, at 111, 112); wherein a phase difference between feeding signals supplied to the first and second feeding portions, respectively, is approximately 180 degrees (e.g., Abstract, see also column 14, lines 48-554).
Matsuyoshi does not explicitly disclose in one embodiment a first feeding portion that feeds power to the first antenna element; and a second feeding portion that feeds power to the second antenna element.
Matsuyoshi discloses a first feeding portion (Fig. 2, at 113) that feeds power to the first antenna element; and a second feeding portion (Fig. 2, at 114) that feeds power to the second antenna element.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Matsuyoshi in accordance with the teaching of Matsuyoshi regarding antenna feed structures so that the current of the body of apparatus which causes the deterioration of the radiation characteristics when the human body holds the body of apparatus is reduced, thereby controlling the deterioration of the radiation characteristics by the human body (Matsuyoshi, column 7, lines 34-40).

    PNG
    media_image1.png
    966
    912
    media_image1.png
    Greyscale


Regarding claim 2 Matsuyoshi further discloses the antenna device according to claim 1, wherein the first and second antenna elements are arranged so as to be electrically separated from each other (e.g., Fig. 13, at 141, 142).

 	Regarding claim 3 Matsuyoshi does not explicitly disclose in a single embodiment the antenna device according to claim 1, wherein the first and second feeding portions are arranged so that a first direction in which the slit extends, and a second direction from one of feeding points corresponding to the first and second feeding portions, respectively, toward the other feeding point are substantially orthogonal to each other.
	Matsuyoshi teaches wherein the first and second feeding portions are arranged so that a first direction in which the slit extends, and a second direction from one of feeding points corresponding to the first and second feeding portions, respectively, toward the other feeding point are substantially orthogonal to each other (e.g., Fig. 2, at 113 and 114).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Matsuyoshi in accordance with the teaching of Matsuyoshi regarding antenna feed structures so that the current of the body of apparatus which causes the deterioration of the radiation characteristics when the human body holds the body of apparatus is reduced, thereby controlling the deterioration of the radiation characteristics by the human body (Matsuyoshi, column 7, lines 34-40).

 	Regarding claim 4 Matsuyoshi further discloses the antenna device according to claim 1, wherein each of the first and second feeding portions is arranged so that a position of a third-direction-side end in a third direction in which a wireless signal is radiated from each of the first and second antenna elements is on substantially the same level as a radiation surface of each of the first and second antenna elements, or is on a level that is more toward a fourth direction than the radiation surface is, the fourth direction being opposite to the third direction (e.g., Fig. 14, at 145, 146; column 14, lines 22-37). 

Regarding claim 5 Matsuyoshi further discloses the antenna device according to claim 4, wherein at least one of the first feeding portion or the second feeding portion is arranged so as to be positioned on a fourth-direction side of one of the first and second antenna elements that is a power feeding target of the at least one feeding portion (e.g., Fig. 14, at 145, 146; column 14, lines 22-37).
 	
Regarding claim 7 Matsuyoshi does not disclose in a single embodiment the antenna device according to claim 5, wherein at least one of the first feeding portion or the second feeding portion is electrically connected to a surface of one of the first and second antenna elements that is a power feeding target of the at least one feeding portion, the surface being opposite to the radiation surface.
Matsuyoshi teaches wherein at least one of the first feeding portion or the second feeding portion is electrically connected to a surface of one of the first and second antenna elements that is a power feeding target of the at least one feeding portion, the surface being opposite to the radiation surface (e.g., Fig. 2, at 113 and 114).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Matsuyoshi in accordance with the teaching of Matsuyoshi regarding antenna feed structures so that the current of the body of apparatus which causes the deterioration of the radiation characteristics when the human body holds the body of apparatus is reduced, thereby controlling the deterioration of the radiation characteristics by the human body (Matsuyoshi, column 7, lines 34-40).

 	Regarding claim 10 Matsuyoshi further discloses the antenna device according to claim 1, wherein a position of a feeding point of one of the first and second antenna elements that is a power feeding target of at least one of the first feeding portion or the second feeding portion is determined depending on input impedance to be matched (e.g., column 14, lines 22-24).

 	Regarding claim 11 Matsuyoshi further discloses the antenna device according to claim 10, wherein a distance between the feeding point and the slit is determined depending on the input impedance to be matched (e.g., column 14, lines 22-24).

 	Regarding claim 12 Matsuyoshi further discloses the antenna device according to claim 1, wherein the first and second antenna elements are arranged so that a width of the slit is smaller than ½ of a wavelength of a wireless signal transmitted or received to or from the first and second antenna elements (e.g., Fig. 3A, “not more than 0.1λ”).

 	Regarding claim 14 Matsuyoshi further discloses the antenna device according to claim 1, wherein a radiation surface of each of the first and second antenna elements has a shape that is substantially the same as a square (e.g., Fig. 13, at 141, 142).
 	Matsushita does not explicitly disclose where each of the square antennas having one side of which a length is substantially equal to ¼ of a wavelength of a wireless signal to be transmitted or received.  However Matsushita teaches varying the size and length of the antennas (column 18, lines 32-39).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to each of the square antennas having one side of which a length is substantially equal to ¼ of a wavelength of a wireless signal to be transmitted or received, since Matsushita teaches varying the size and length of the antennas (column 18, lines 32-39), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 15 Matsuyoshi further discloses the antenna device according to claim 14, wherein the first and second antenna elements are arranged so that a width of the slit is 1/10 or less of the length of the one side of the radiation surface having a shape that is substantially the same as a square (e.g., Fig. 3A, “not more than 0.1λ”).

 	Regarding claim 16 Matsuyoshi further discloses the antenna device according to claim 1, wherein the metal base plate is formed so that a width of the metal base plate in a direction in which the slit extends is larger than that of each of the first and second antenna elements (Fig. 13, at 141, 142, 143, and 144).

 	Regarding claim 19 Matsuyoshi discloses a communication device comprising: an antenna device; and a communication unit (e.g., Abstract “an antenna for mobile communications”, see also column 1, line 47 “portable type wireless apparatus”) that transmits or receives a wireless signal via the antenna device, wherein the antenna device includes: a substantially-flat-plate-shaped dielectric substrate (e.g., Fig. 13, at 143); a metal base plate (e.g., Fig. 13, at 144) arranged on a first surface of the dielectric substrate; substantially-flat-plate-shaped first and second antenna elements (e.g., Fig. 13, at 141 and 142) arranged on a second surface of the dielectric substrate that is opposite to the first surface and on an opposite side of the dielectric substrate from the metal base plate so that a slit is formed (e.g., Fig. 13, between 141 and 142, see also Fig. 2, at 111, 112); and a phase difference between feeding signals supplied to the first and second feeding portions, respectively, is approximately 180 degrees  (e.g., Abstract, see also column 14, lines 48-554).
Matsuyoshi does not explicitly disclose in one embodiment a first feeding portion that feeds power to the first antenna element; and a second feeding portion that feeds power to the second antenna element.
Matsuyoshi discloses a first feeding portion (Fig. 2, at 113) that feeds power to the first antenna element; and a second feeding portion (Fig. 2, at 114) that feeds power to the second antenna element.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Matsuyoshi in accordance with the teaching of Matsuyoshi regarding antenna feed structures so that the current of the body of apparatus which causes the deterioration of the radiation characteristics when the human body holds the body of apparatus is reduced, thereby controlling the deterioration of the radiation characteristics by the human body (Matsuyoshi, column 7, lines 34-40).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuyoshi as applied to claim 5 above, and further in view of Paulotto et al., (US 2019/0036220), hereinafter Paulotto.

 	Regarding claim 6 Matsuyoshi does not disclose the antenna device according to claim 5, wherein at least one of the first feeding portion or the second feeding portion is arranged so as to penetrate through the metal base plate while being electrically separated from the metal base plate.
	Paulotto discloses wherein at least one of the first feeding portion or the second feeding portion is arranged so as to penetrate through the metal base plate while being electrically separated from the metal base plate (paragraph 0070).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Matsuyoshi in accordance with the teaching of Paulotto regarding antenna feeds fed through holes in a ground plane in order to provide electronic devices with improved wireless communications circuitry  (Paulotto, paragraph 0004) by enhancing overall antenna efficiency (Paulotto, paragraph 0047).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuyoshi as applied to claim 5 above, and further in view of Lee et al., (US 2020/0303821), hereinafter Lee.

Regarding claim 8 Matsuyoshi does not disclose the antenna device according to claim 5, wherein at least one of the first feeding portion or the second feeding portion includes a pad arranged so as to face a surface of one of the first and second antenna elements that is a power feeding target of the at least one feeding portion, the surface being opposite to the radiation surface, and performs power feeding to the one antenna element by capacitive coupling.
Lee discloses wherein at least one of the first feeding portion or the second feeding portion includes a pad arranged so as to face a surface of one of the first and second antenna elements that is a power feeding target of the at least one feeding portion, the surface being opposite to the radiation surface, and performs power feeding to the one antenna element by capacitive coupling (e.g., Fig. 1A, at 112a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Matsuyoshi in accordance with the teaching of Lee regarding antenna feeds fed coupled to an antenna in order to provide an antenna structure that may be capable of increasing a bandwidth to transmit signals  (Lee, paragraph 0047).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuyoshi as applied to claim 5 above, and further in view of Park et al., (US 2020/0127387), hereinafter Park.

 	Regarding claim 9 Matsuyoshi does not disclose the antenna device according to claim 4, wherein at least one of the first feeding portion or the second feeding portion is arranged on the first surface of the dielectric substrate.
	Park discloses wherein at least one of the first feeding portion or the second feeding portion is arranged on the first surface of the dielectric substrate (Fig. 5B, at 530 and 310).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Matsuyoshi in accordance with the teaching of Park regarding antenna feeds fed coupled to an antenna in order to enhance the frequency bandwidth of the antenna (Park, paragraph 0002).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuyoshi as applied to claim 12 above, and further in view of Hitatchi et al., (JP 2016-034052) - of record and disclosed by Applicant, hereinafter Hitatchi.

 	Regarding claim 13 Matsuyoshi does not explicitly disclose the antenna device according to claim 12, wherein the first and second antenna elements, each of which a width in a direction orthogonal to a direction in which the slit extends is substantially equal to a length Ly shown below when the wavelength of the transmitted or received wireless signal is X and relative permittivity of the dielectric substrate is ε.sub.r, are arranged so that the width of the slit is 1/40 or less of the wavelength of the wireless signal transmitted or received to or from the first and second antenna elements: L.sub.y=0.4λ/√{square root over (ε.sub.r)}.
	Hitatchi discloses wherein the first and second antenna elements, each of which a width in a direction orthogonal to a direction in which the slit extends is substantially equal to a length Ly shown below when the wavelength of the transmitted or received wireless signal is X and relative permittivity of the dielectric substrate is ε.sub.r, are arranged so that the width of the slit is 1/40 or less of the wavelength of the wireless signal transmitted or received to or from the first and second antenna elements: L.sub.y=0.4λ/√{square root over (ε.sub.r)} (paragraph 0072)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transparent antenna disclosed by Hitatchi in accordance with the teaching of Hitatchi regarding antenna distances and widths in order to generate directional polarization (Hitatchi, paragraph 0072) and to provide an antenna device capable of further miniaturizing the device by shortening the element length (Hitatchi, paragraph 0006).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyoshi as applied to claim 1 above, and further in view of Matsushita (JP 9-93029) - of record and disclosed by Applicant, hereinafter Matsushita.

 	Regarding claim 17 Matsuyoshi does not disclose the antenna device according to claim 1, further comprising a feeding circuit that supplies the feeding signal to at least one of the first feeding portion or the second feeding portion, wherein the feeding circuit is arranged so as to be positioned on an opposite side of the metal base plate from the dielectric substrate.
	Matsushita discloses a feeding circuit that supplies the feeding signal to at least one of the first feeding portion or the second feeding portion, wherein the feeding circuit is arranged so as to be positioned on an opposite side of the metal base plate from the dielectric substrate (e.g., Fig. 1, at 6; paragraph 0028).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transparent antenna disclosed by Matsuyoshi in accordance with the teaching of Matsushita regarding antenna feed lines in order to improve workability and to make it possible to construct a thin radio device (Matsushita, paragraph 0005).
                                        
    PNG
    media_image2.png
    308
    313
    media_image2.png
    Greyscale

Regarding claim 18 Matsuyoshi does not disclose the antenna device according to claim 17, wherein the feeding circuit is arranged in the dielectric substrate formed so as to be interposed between the metal base plate and another flat-plate-shaped metal plate different from the metal base plate.
 	Matsushita discloses wherein the feeding circuit is arranged in the dielectric substrate formed so as to be interposed between the metal base plate and another flat-plate-shaped metal plate different from the metal base plate (e.g., Fig. 1, at 6; paragraph 0028).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transparent antenna disclosed by Matsuyoshi in accordance with the teaching of Matsushita regarding antenna feed lines in order to improve workability and to make it possible to construct a thin radio device (Matsushita, paragraph 0005).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The ISR submitted by Applicant contains additional analysis and references considered highly relevant to the current application.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        he